The petition by the defendants John Sanzo and Maria Sanzo for certification to appeal from the Appellate Court, 175 Conn. App. 770, 171 A.3d 77 (2017), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that the appeal and cross appeal were taken from a final judgment of the trial court?"2. If the answer to the first question is yes, did the Appellate Court properly conclude that the plaintiff's postjudgment mortgage encumbering the same property and the same debt as the plaintiffs judgment liens was a consensual lien, and not a de facto waiver of the homestead exemption; see General Statutes § 52-352b (t) ; that would be void as a matter of public policy?"